Citation Nr: 0028356	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, part of which was spent in the Republic of 
Vietnam  His awards and decorations included the Combat 
Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

In July 2000, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested primarily by nightmares, 
intrusive thoughts of his wartime experiences, sleep 
impairment, poor eye contact, a restricted affect, social 
withdrawal, speech impairment, and a depressed mood, 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for PTSD is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted for total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Evidence which has been submitted in support of the veteran's 
appeal and which has not been associated with the claims 
folder previously consists of VA outpatient records, dated 
from October 1997 to February 1998; reports reflecting VA 
hospitalizations in October 1997; from November 1998 to 
December 1998; from February 1999 to March 1999; and from 
November 1999 to December 1999; reports of VA psychiatric 
examinations, performed in January 1998 and March 1999; and 
the transcripts of his hearings on appeal, held in June 1998 
and July 2000.  Such evidence shows that the veteran has had 
rather extensive treatment for his PTSD and that it is 
manifested primarily by nightmares, sleep impairment, a 
restricted affect, poor eye contact, speech difficulty, 
irritability, hypervigilance, exaggerated startle response, 
social withdrawal, and a depressed mood.  From time to time, 
additional manifestations have been noted, including impaired 
insight and impaired abstract thinking (See, e.g., VA report 
of hospitalization in October 1997) and anxiousness (See, 
e.g., VA report of hospitalization from November to December 
1998).  His GAF's have ranged from 35 to 70; however, the 
preponderance of the evidence shows such scores to be 45 or 
below.  (GAF is global assessment of functioning which, under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS  32 
(4th ed. 1994) [DSM-IV], reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  

A 35 - 40 GAF rating reflects some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant) OR major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood (e.g., unable to work).  A GAF of 41 - 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job).  

The veteran is unemployed, having worked most recently only 
part-time for a relative, with reported difficulty 
attributable to PTSD which resulted in the end of such 
employment.  He is divorced, and on clinical evaluation, 
reports increasing social withdrawal and social isolation.  
He requires medication treatment and regular outpatient 
therapy.  The veteran's testimony at a July 2000 hearing 
before the undersigned that he attended church, participated 
actively in church activities, and engaged in social 
activities with friends, has been considered in conjunction 
with additional conflicting testimony of difficulty being in 
crowds as they remind him of being in Vietnam, that he often 
becomes nervous and shakes, that he has crying spells, and 
that he tries to be around people to avoid time alone which 
results in intrusive thoughts of Vietnam.  His testimony has 
also been considered in light of the reported clinical 
findings including impaired insight and judgment, and in 
light of his predominant GAF scores of 35 - 45.  
Additionally, the veteran has required rather extensive 
hospitalization for PTSD during the last several years, which 
would result in considerable loss of working time from 
exacerbations of his PTSD illness, so as to preclude an 
ability to maintain gainful employment.  In view of the 
foregoing, and with resolution of doubt in the veteran's 
favor, the Board finds that the evidence supports a grant of 
an increased 100 percent schedular rating for PTSD.  


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

